Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 11-17, 19-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Evans (US 2005/0225530) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Evans (US 2005/0225530) in view of Sakaguchi (US 2002/0098885).

1. Evans discloses a device (computer 20 in Fig. 1), comprising: 
a memory storing computer instructions (220 in Fig. 1); and 

obtaining a first stimulus signal associated with a utilization of the device to play a gaming program, wherein the first stimulus signal indicates a first manipulation of an input function of the device during operation of the gaming program (Obtain a first input of a primary input device mapped to a game input function; paragraph 55.) in a first gaming venue state (A game venue states may be a game genre or different situation or context within a game; paragraphs 13, 46 48.); 
identifying a first substitute stimulation associated with the input function (input of “control-semantic” correlation using a different input device; or user mapping or modifying a mapping of inputs, paragraphs 46-52, 55-56. For example, a substitute stimulation or an input from an input device is associated/mapped to a an input function/game semantic as illustrated in Figs. 3-5); 
detecting a transition of the gaming program from the first gaming venue state to a second gaming venue state (Changing genre or phases/context in a game. For example, a game may start out in a driving game genre and later switch to a first-person fighter genre; paragraphs 13, 46, 48.);
determining an association of the input function with a second substitute stimulation based on the second gaming venue state (Determine a second control-semantic or a second mapping of input for the second game genre, or phase; paragraphs 46-52, 55-56.);

Evans discloses the claimed invention but fails explicitly teach transmitting the second substitute stimulation to the server; and responsive to obtaining a second stimulus signal indicating a second manipulation of the input function of the device during operation of the gaming program in the second gaming venue state, transmitting the first substitute stimulation to a server. Nevertheless it is implied or would have been obvious to one of ordinary skilled in the art. It is noted that the claim does not specify what the server is, and what the server does with the first and second stimulus signals. Therefore the server is any computing device that receives the input. Evan’s discloses that system of mapping of the inputs can be implemented in a server (paragraph 38) and the computing environment where tasks are performed can be done by remote processing devices that are linked through a communications network (paragraph 38). In addition, in a network environment, the remote computer may be a server (paragraph 41). Therefore in a network environment Evan’s processes is operated with a server, and the first and second substitute stimulations are transmitted to a computing device or a server.
Alternatively, in an analogous art to gaming, Sakaguchi discloses a system in which a plurality of players play a game (paragraph 42). Each of the players’ gaming apparatus are connected to a game server (paragraph 47). As the player operated the game controller, the player’s input information is transmitted to the server so that the game server can update position data of the player character (paragraph 48).  It would 

2. Evans discloses the device of claim 1, wherein the first stimulus signals and the second stimulus signals are captured from user inputs of a first gamer utilizing the device to play the gaming program (i.e. input devices 42, 65-67 in Fig. 2). 

3. Evans discloses the device of claim 2, wherein the first substitute stimulation and the second substitute stimulation are identified based on a first profile associated with the first gamer (A profile or a user preference with the mapping for the first and second substitute stimulations is identified or retrieved in from a file or database; paragraph 56.).

5. Evans discloses thee device of claim 1, wherein the first and second manipulations of the input function correspond to respective first and second depressions of a button of the device (i.e. buttons on joystick in Fig. 6)



7. Evan’s discloses the device of claim 1, wherein the first and second manipulations of the input function correspond to respective first and second motions of the device (i.e. manipulation of joystick or buttons in Fig. 6 or input devices in Fig. 2)

8-9, 11-13. See rejection for claims 1, 3, 5-7 above.

14-16. See rejection and description of references for claims 1-2 above. The inputs care for a game and therefore captures during operation of the gaming program (in the first and second venue state) and utilizes the gaming device to play the game program (see paragraphs 13, 46, 48 regarding game venue states or game phases of game application).

17. See rejection for claim 3 above.

19-20. See rejections for claims 5-6. It is interpreted the input device such as a joystick is part of the gaming device. Therefore inputs on the input device is an input of gaming device.

s 4, 10, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans (US 2005/0225530) in view of Sakaguchi (US 2002/0098885) as applied to claims 3, 9 , 17 above, and further in view of O’Kelley (US 2006/0121990).

4, 10, 18. Evans discloses the claimed invention but fails to teach matching the first gamer with a second gamer based on first patterns of the first profile and second patterns of a second profile associated with the second gamer. Nevertheless such modification would have been obvious to one of ordinary skilled in the art.  It is known in the art to match players based on user's profiles and patterns or criteria within a user profile.  In an analogous art to gaming, O’Kelley discloses a gaming system that matches players based on user profile (paragraph 58-59).  O’Kelley discloses that patterns or profiles values such as reputation, skill, experience are used to match gamers (paragraphs 59, 66).  O’Kelley discloses the gaming application is initiated for first and second gamer (game session is initiated, abstract, paragraphs 8, 34, 55). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Evan’s invention and match a first gamer and a second gamer of the gamers according to patterns present in the gaming profiles; and initiate a gaming application for a game play comprising the first gamer and the second gamer that are matched as taught by O’Kelley, in order to match gamers with similar interest, skills, or experience.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.